TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 1, 2018



                                     NO. 03-18-00389-CV


                                        C. M., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


             APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
            BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND BOURLAND
                   AFFIRMED—OPINION BY CHIEF JUSTICE ROSE



This is an appeal from the decree of termination signed by the district court on May 23, 2018.

Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the district court’s order. Therefore, the Court affirms the district court’s

order. Because appellant is indigent and unable to pay costs, no adjudication of costs is made.